Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 12, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150994(75)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150994
  v                                                          COA: 314564
                                                             Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Chad J. Ray, Paul D. Margolis, and Sara Tonnies Horton to appear and
  practice under MCR 8.126(A) on behalf of amicus curiae former Michigan prosecutors
  John Smietanka, Thomas Cranmer, and James Samuels is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 12, 2016